Citation Nr: 1539464	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  14-10 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to burial benefits, to include a plot or interment allowance. 


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1959 to April 1962.  He died in April 2013, and the appellant is his daughter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) decision of May 2013, which denied the appellant's claim for non-service-connected burial benefits.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A burial allowance may be granted, provided other criteria are met, based on (1) service-connected death; (2) non-service-connected death; or (3) a Veteran who died while hospitalized by VA.  See 38 C.F.R. § 3.1700(a) (2015).  Here, the appellant contends that the third option applies, i.e., that the Veteran died while hospitalized by VA.  

Specifically, a burial allowance is also warranted for a veteran who died while hospitalized by VA, which includes where a Veteran was transferred or admitted to a non-VA facility under the authority of 38 U.S.C.A. § 1703, or was transferred or admitted to a nursing home for nursing home care at the expense of the U.S. under the authority of 38 U.S.C.A. § 1720.  38 C.F.R. § 3.1706 (previously at 38 C.F.R. § 3.1605).  

It should be emphasized that a burial allowance does not cover all of the funeral expenses; the statutory maximum payment under this provision is $700.  38 U.S.C.A. § 2303.  

Under 38 U.S.C.A. § 1703, when VA facilities are not capable of furnishing economical hospital care or medical services, VA may contract with non-VA facilities in or to furnish care in specific circumstances, including for a Veteran who has been furnished hospital care, and requires medical services to complete treatment incident to such care or services.  38 U.S.C.A. § 1703(a)(2)(B).  

Under 38 U.S.C.A. § 1720, a Veteran may be transferred to a non-VA nursing home at the expense of the United States in certain circumstances, which appear to include circumstances involving a provider who has entered into a provider agreement under the Medicare program.  See 38 U.S.C.A. § 1720(c).  

The claim was denied on the basis that VA treatment records did not show whether the Veteran was receiving care under VA contract at a non-VA facility, but that "billing" at the Puget Sound VAMC had been contacted in December 2013 and reported that the veteran was not under VA contract care at the time of his death.  

Unfortunately, there is essential evidence mentioned in the statement of the case which is not included in the electronic claims file currently before the Board for review.  Among the missing documents is the application for burial benefits, apparently received in May 2013, and the accompanying death certificate and receipted bills.  In addition, the notice of disagreement is not on file.  

Further, additional information has been received from the appellant.  Although the statement of the case noted that there was no support for the appellant's assertion, she submitted a statement from Kline Galland Hospice Services, dated in February 2014, stating that he was under the care of Kline Galland, which was a "contracted partner" with the Seattle VA, from April 8-11, 2013.  VA treatment records from the Seattle VAMC show that during April 2013, he was seen with a view to obtaining hospice care, preferably at home.  In addition, there was frequent contact between providers at the VAMC and Kline Galland.  

In view of these factors, the missing information should be associated with the record on appeal, and the appellant should be afforded an opportunity to provide additional supporting evidence.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the following records and associate them with the electronic claims file:
* Application for burial benefits;
* Death certificate;
* Receipted bills;
* Notice of disagreement; and
* Any other potentially relevant records.  
Alternatively, obtain the paper claims file that contains these documents, and associate them with the record on appeal.  

2.  Ask the appellant to submit evidence in support of her assertion that VA contracted to provide the Veteran's care by Kline Galland, including a more specific statement that in the Veteran's case, Kline Galland was contracted to provide care.  

3.  If the evidence has not otherwise been obtained, ask Kline Galland to provide evidence that VA contracted with it to provide care for the Veteran.

4.  IF the decision is adverse to the appellant, issue a supplemental statement of the case, and return the claims folder to the Board; if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

